Case 1:20-cv-22667-RNS Document 61 Entered on FLSD Docket 04/13/2021 Page 1 of 1




                             United States District Court
                                       for the
                             Southern District of Florida

   Fontainebleau Florida Hotel, LLC,       )
   Plaintiff,                              )
                                           )
   v.                                      )
                                           ) Civil Action No. 20-22667-Civ-Scola
   The South Florida Hotel and             )
   Culinary Employees Welfare Fund         )
   and Unite Here, Local 355,              )
   Defendants.                             )
                                  Order of Dismissal
          The parties have dismissed this case with prejudice in accordance with
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Joint Stip. for Dismissal with
  Prejudice, ECF No. 60.)
          Pursuant to the parties’ stipulation, this dismissal will not have
  prejudicial effect until July 30, 2021. Any party may move to reopen this case
  between July 16 and July 29, 2021, should Fontainebleau Florida Hotel, LLC
  fail to fulfill certain obligations by July 15, 2021.
          Therefore, it is ordered and adjudged that:
           (1)    This matter is dismissed with prejudice according to the terms of
                  the parties’ joint stipulation of dismissal (ECF No. 60) and as set
                  forth above;
           (2)    Each party shall bear its own fees and costs, except as otherwise
                  agreed to by the parties; and
           (3)    The Court shall retain jurisdiction over this matter solely to hear a
                  motion to reopen.
          The Court directs the Clerk to close this case. All pending motions, if
  any, are denied as moot.
        Done and ordered in Miami, Florida, on April 12, 2021.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
